The question raised by the plaintiff's exception is whether a District Court has the jurisdiction, under the Judiciary Act, cap. 8, § 23, of all actions *Page 530 
of trespass and ejectment for the possession of tenements or estates held at will or by sufferance, unless such tenements or estates be also tenements or estates let. The language of the section material to the question is as follows: "Every district court shall have exclusive original jurisdiction . . . . . . over all actions properly brought within its district for the possession of tenements or estates let, or held at will or by sufferance."
We are of the opinion that the jurisdiction extends to all actions for the possession of all tenements or estates held at will or by sufferance, whether they be tenements or estates let or others. The language is so plain that it is difficult to understand how there can arise any doubt as to its construction. It is, however suggested in argument that the jurisdiction is to be limited to actions for the recovery of possession of tenements or estates let. In support of this view, Champlin v. Horton,12 R.I. 123, is cited. In that case the court construed a paragraph of Gen. Stat. R.I. cap. 184, § 2, conferring jurisdiction on Special Courts of Common Pleas. The paragraph was as follows: "Of all actions brought for the possession of tenements or estates let, against tenants and others who have broken the terms or conditions of the lease or agreement under which they hold, or who hold or occupy tenements or estates by wrongful entry or detainer, or as tenants at will or by sufferance." The court held that grammatically the first clause of the paragraph qualified all that followed it, and, hence, that the jurisdiction was confined to actions for the possession of tenements or estates let. That paragraph was very different from the clause of the statute under consideration. In the former, the words which conferred the jurisdiction were the first twelve words, to wit: "Of all actions brought for the possession of tenements or estates let," the remainder of the paragraph simply enumerating the classes of persons against whom such actions could be maintained. The jurisdiction is expressly limited to actions for the possession of tenements or estates let. In chapter 8, § 25, of the Judiciary Act, on the other hand, there is added to the clause conferring jurisdiction over actions *Page 531 
for the possession of tenements or estates let, the further clause, "or held at will or by sufferance."
Exceptions sustained, and case remitted to the District Court of the Sixth Judicial District, with direction to take off the entry of dismissal, and to enter judgment for the plaintiff for possession and costs.